DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 9-10 of the response, filed 06/14/2022, with respect to the objections to the drawings and the claims, have been fully considered and are persuasive.  The previous informalities have been removed from the drawings and the claims; therefore, the objections to the drawings and the claims have been withdrawn. 
Applicant’s arguments, see Pages 10-11 of the response, filed 06/14/2022, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The previous indefiniteness has been removed from the claims; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Pages 11-13 of the response, filed 06/14/2022, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the added limitations to Claims 1 and 18 of a first spacer compressively retained between the upper nearing and the stator; therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Colligan (Reg. No: 48,240) on 07/07/2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 1, Line 12, “upper and lower motor housing” has been changed to –upper and lower motor housings--.
In Claim 8, Line 1, “claim 1” has been changed to –claim 7--.
In Claim 13, Line 2, “the motor” has been changed to –a motor--.
In Claim 15, Line 3, “the bearings” has been changed to –the upper and lower bearings--.
In Claim 16, Line 2, “magnet seats” has been changed to –magnet seat--.
In Claim 17, Lines 2-3, “magnet seats” has been changed to –magnet seat--.
In Claim 19, Line 3, “housings” has been changed to –housing portions--.
In Claim 22, Line 2, “the rotating housing portion” has been changed to –one of the upper and lower motor housing portions--.
In Claim 24, Line 3, “the bearings” has been changed to –the upper and lower bearings--.
In Claim 25, Line 2, “magnet seats” has been changed to –magnet seat--.
In Claim 26, Lines 2-3, “the upper and lower motor magnet seats” has been changed to –the upper and lower motor housing portions magnet seat--.
The above changes are made to correct informalities still present in the claims and to remove indefiniteness that was introduced with the amendments to the claims.
Allowable Subject Matter
Claims 1-26 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a ceiling fan assembly comprising an upper bearing slidably mounted to a non-rotating motor shaft and rotatably coupling a rotor and stator assembly, a first spacer compressively retained between the upper bearing and the stator assembly to fix the sliding location of the first bearing relative to the stator along the non-rotating motor shaft, and a magnet sear forming in a portion of upper and lower motor housings configured to seat the rotor.  Fan (US Publication No: 2006/0039809) discloses a ceiling fan assembly comprising an upper bearing slidably mounted to a non-rotating motor shaft and rotatably coupling a rotor and stator assembly and a first spacer located between the upper bearing and a stator assembly (Figure 3); however, Fan fails to disclose the spacer being compressively retained between the upper bearing and the stator assembly to fix the sliding location of the first bearing relative to the stator along the non-rotating motor shaft, and a magnet sear forming in a portion of upper and lower motor housings configured to seat the rotor.  The prior art fails to disclose a ceiling fan assembly as claimed; therefore, Claims 1-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745